      Case 1:20-cv-04162-LGS-GWG Document 65 Filed 08/10/21 Page 1 of 2




                                                                                August 9, 2021
BY ECF                           As provided in the July 6, 2021, Order (Dkt. No. 59),
The Honorable Lorna G. Schofield Defendant shall file a letter response not to exceed three
United States District Judge     pages by August 16, 2021. So Ordered.
Thurgood Marshall United States Courthouse
40 Foley Square                  Dated: August 10, 2021
New York, New York 10007                New York, New York

                        Re:   Tyler Erdman v. Adam Victor, et al.
                              No. 20 Civ. 4162 (LGS)

Dear Judge Schofield:

       Plaintiff seeks leave to amend his complaint, in accordance with your Honor’s June 16,

2021 order. To that end Plaintiff's proposed Amended Complaint removed Manhattan Place

Condominium as a defendant, claims relating to Connecticut law, as well as his request for

special damages.

       Plaintiff has added the allegations required to sustain the complaint consistent with the

order. This includes more sufficiently pleading facts relating to his claim of defamation,

explaining the context of his allegations, as well as pleading Defendant’s constitutional and

common law malice with specificity.

       In addition, Plaintiff has ensured there are no allegations relating to documents under seal

in any action. He has also made sure that any similar information referenced is freely available.

       Plaintiff has made substantial revisions to the structure of the complaint, as a result the

red line copy is 30 pages longer then the proposed Amended Complaint. Since the red line might

not be helpful for the Court, Plaintiff has also filled a regular copy of the proposed Amended

Complaint.

       Plaintiff believes that his changes are sufficient for the Complaint to be sustained and as

such should be permitted to file his proposed Amended Complaint.
      Case 1:20-cv-04162-LGS-GWG Document 65 Filed 08/10/21 Page 2 of 2




We thank the Court for its consideration of this matter.


                                                           Respectfully submitted,

                                                           /s/ Tyler Erdman

                                                           Tyler Erdman
                                                           Plaintiff Pro Se
                                                           20 Old Farm Road,
                                                           Weston, CT 06883
                                                           Tel: 917-301-0401
                                                           tyler@erdman.it
